Note: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               MELVIN L. WILLIAMS,
                 Claimant-Appellant

                           v.

  ROBERT D. SNYDER, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2015-7103
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-0850, Judge Bruce E. Kasold.
                ______________________

              Decided: January 31, 2017
               ______________________

    CHARLES THOMAS COLLINS-CHASE, Finnegan, Hender-
son, Farabow, Garrett & Dunner, LLP, Washington, DC,
argued for claimant-appellant. Also represented by
RONALD LEE SMITH; PIER D. DEROO, Palo Alto, CA.

    EMMA BOND, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, argued for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY, JR., MATTHEW PAUL ROCHE; BRIAN D. GRIFFIN,
2                                     WILLIAMS   v. SNYDER



MEGHAN ALPHONSO, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
               ______________________

    Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
REYNA, Circuit Judge.
     Mr. Williams appeals a decision of the United States
Court of Appeals for Veterans Claims (CAVC), which
affirmed a decision by the Board of Veterans’ Appeals
(Board) that denied Mr. Williams’ claim for service con-
nected disability benefits. We find that the CAVC did not
err as a matter of law in determining that the Depart-
ment of Veterans Affairs (VA) presented the clear and
unmistakable evidence necessary to overcome the pre-
sumption of soundness. We therefore affirm.
                        BACKGROUND
    Mr. Williams voluntarily enlisted in the Marine
Corps. His entrance examination in July 1975 found no
back disability. After starting boot camp, Mr. Williams
began experiencing lower back pain. In the following
months, Mr. Williams received several medical examina-
tions, which resulted in the diagnosis of two congenital
back conditions, meaning that the conditions were present
from birth. See A15−17.
    Due to his back conditions, Mr. Williams was declared
unfit for full duty and honorably discharged. A March
1976 Medical Board report concluded that Mr. Williams’
disability was not incurred or aggravated in service.
Based on that report, Mr. Williams’ claim for service
connected disability benefits was denied. See id.
    Mr. Williams later sought treatment for back pain,
which radiated down his thighs to his knees. In 1995, a
VA examiner diagnosed Mr. Williams with chronic lower
back pain. In the years that followed, Mr. Williams made
several attempts to reopen his claim for disability bene-
WILLIAMS   v. SNYDER                                     3



fits, all of which the VA’s Regional Office denied on the
grounds that no new and material evidence had been
submitted to support reopening the claim. In 2008, Mr.
Williams appealed these denials to the Board. Resp. Br.
at 5−6.
    In 2010, Mr. Williams’ private physician wrote a let-
ter in support of Mr. Williams’ claim. The 2010 letter
explained that Mr. Williams had been experiencing lower
back pain and that his leg pains were “a result of the
original back injury.” A444. Several friends and family
members submitted affidavits testifying that Mr. Wil-
liams did not have a back condition before entering ser-
vice. Mr. Williams also testified in support of his claim,
stating that his injury was the result of carrying heavy
backpacks on long marches during boot camp. See
A17−19.
     In light of this new evidence, in May 2011 the Board
reopened Mr. Williams’ claim for service connected disa-
bility benefits. In June 2011, a VA orthopedist examined
Mr. Williams and acknowledged that Mr. Williams’ pain
began during boot camp. However, the 2011 report con-
cluded that Mr. Williams’ current condition “is not related
to the injury in service, but rather due to his preexisting
[congenital back disability] and natural age progression.”
A341. This determination was largely based on the 1976
Medical Board report. See A17−19, 341.
    The Board denied Mr. Williams’ claim. The Board
recognized that Mr. Williams benefits from the presump-
tion of soundness because his entrance examination did
not reveal any lower back disability. Nevertheless, the
Board concluded that the 1976 Medical Board report and
the 2011 VA examiner’s report effectively rebut the pre-
sumption of soundness because they provide clear and
unmistakable evidence that Mr. Williams’ back disability
pre-existed his military service and that his back disabil-
ity was not increased or aggravated during service. In
4                                        WILLIAMS   v. SNYDER



doing so, the Board explained that the 2011 and 1976
opinions were more credible than Mr. Williams’ personal
physician’s 2010 report. A20−23.
    The CAVC affirmed, finding that, when the medical
evidence was reviewed as a whole, the 1976 medical
report and the VA examiner’s 2011 report provide clear
and unmistakable evidence that Mr. Williams’ injury was
not aggravated in service. A2−3. Mr. Williams appeals.
         JURISDICTION AND STANDARD OF REVIEW
    This court has jurisdiction to review a final decision of
the CAVC with respect to a rule of law that the CAVC
relied on in making its decision. 38 U.S.C. § 7292. We
review such legal questions de novo. See Prenzler v.
Derwinski, 928 F.2d 392, 393 (Fed. Cir. 1991).
    Absent a constitutional question, we do not possess
jurisdiction to review any challenge to a factual determi-
nation or the application of a law or regulation to the facts
of a particular case. Guillory v. Shinseki, 603 F.3d 981,
986 (Fed. Cir. 2010). Therefore, we do not have jurisdic-
tion to review whether the evidence presented in a partic-
ular case meets the applicable legal standard. See e.g.,
Waltzer v. Nicholson, 447 F.3d 1378, 1380 (Fed. Cir.
2006).
                        DISCUSSION
    To be eligible for VA disability benefits, a veteran
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury;
and (3) a causal relationship between the present disabil-
ity and the disease or injury incurred or aggravated
during service. Shedden v. Principi, 381 F.3d 1163,
1166−67 (Fed. Cir. 2004).
   To guide the determination of whether a disability
was incurred or aggravated during service, Congress
WILLIAMS   v. SNYDER                                      5



provided for a special evidentiary rule known as the
presumption of soundness:
   Every veteran shall be taken to have been in
   sound condition when examined, accepted, and
   enrolled for service, except as to defects, infirmi-
   ties, or disorders noted at the time of the exami-
   nation, acceptance and enrollment, or where clear
   and unmistakable evidence demonstrates that the
   injury or disease existed before acceptance and
   enrollment and was not aggravated by such ser-
   vice.
38 U.S.C. § 1111.
    In effect, the presumption of soundness means that if
a condition is not noted in the veteran’s entrance exami-
nation, the government must produce clear and unmis-
takable evidence demonstrating that the condition existed
before enrollment and was not aggravated by service.
Otherwise, the veteran’s condition is presumed to have
been incurred or aggravated during service. See Wagner
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). It is
undisputed that Mr. Williams is entitled to the presump-
tion of soundness, because his entrance examination did
not indicate any symptoms of a back disability.
    Mr. Williams raises two arguments that the CAVC
committed legal error, neither of which is persuasive.
First, he argues that the CAVC failed to apply de novo
review when determining whether clear and unmistaka-
ble evidence exists to rebut the presumption of soundness.
The CAVC reviews whether evidence meets the clear and
unmistakable standard de novo, as a question of law.
Kent v. Principi, 389 F.3d 1380, 1383−84 (Fed. Cir. 2004).
While the CAVC did not affirmatively state that it was
applying de novo review, it did correctly state that it
reviews Board decisions under the “arbitrary, capricious,
abuse of discretion, or otherwise not in accordance with
law” standard, and this court has explained that such
6                                       WILLIAMS   v. SNYDER



review contemplates de novo review of questions of law.
Id. It is not apparent that the CAVC showed any defer-
ence to the Board’s finding; instead, it seems that the
CAVC reviewed the Board’s analysis, agreed with that
analysis, and reached the same result.
    Second, Mr. Williams argues that the CAVC erred by
finding that clear and unmistakable evidence exists to
rebut the presumption of soundness because the record
contains conflicting testimony from competent medical
examiners as to whether Mr. Williams’ disability is ser-
vice connected. According to Mr. Williams, the clear and
unmistakable evidence standard cannot, as a matter of
law, be met when two competent medical examiners
disagree as to the effect service had on a disability.
    We disagree. The VA may weigh the probative value
of conflicting expert reports when determining whether
clear and unmistakable evidence exists to rebut the
presumption of soundness. Mr. Williams’ proffered line of
reasoning is foreclosed by our holding in Kent, where we
expressly stated that the clear and unmistakable stand-
ard “does not require the absence of conflicting evidence.”
389 F.3d at 1383.
     The VA is not precluded from finding the presump-
tion of soundness is rebutted on the sole basis that two
experts disagree as to whether an injury was incurred or
aggravated by service. That said, the VA must weigh
such competing evidence carefully, keeping in mind that
Congress intended the veterans’ benefits program to be
claimant-friendly. The VA cannot discount a competent
medical examiner’s report for reasons that are not in
accordance with law. Any decision finding that an expert
report offered by a claimant is entitled to less weight than
evidence offered by the VA should include a reasoned
explanation as to why that finding is warranted.
   Mr. Williams has not presented argument that his
physician’s report was improperly afforded less weight
WILLIAMS   v. SNYDER                                  7



than the VA examiners’ reports. Further, it is not clear
how such an argument could be availing, given that the
physician’s report offered by Mr. Williams does not ad-
dress whether Mr. William’s disability was aggravated in
service. A444. Therefore, we affirm.
                       AFFIRMED
                         COSTS
   Each party will bear its own costs.